        Case 1:20-cv-09305-KPF Document 16 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CURTIS HUCKS, VERNAL GREEN, and
CHRYOME BETHEA,

                          Plaintiffs,                20 Civ. 9305 (KPF)
                   -v.-                        ORDER OF DISCONTINUANCE
LOCAL UNION 306 I.A.T.S.E.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      By letter dated March 10, 2021, the parties reported to the Court that

Defendant and Plaintiffs Hucks and Green have reached a settlement in this

case. (Dkt. #14). Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs as to Plaintiffs Hucks and Green; provided,

however, that within thirty (30) days of the date of this Order, the parties may

submit to the Court their own Stipulation of Settlement and Dismissal for the

Court to So Order. Otherwise, within such time Plaintiffs Hucks and Green

may apply by letter for restoration of the action to the active calendar of this

Court in the event that the settlement is not consummated. Upon such

application for reinstatement, the parties shall continue to be subject to the

Court’s jurisdiction, the Court shall promptly reinstate the action to its active

docket, and the parties shall be directed to appear before the Court, without

the necessity of additional process, on a date within ten (10) days of the

application, to schedule remaining pretrial proceedings and/or dispositive
          Case 1:20-cv-09305-KPF Document 16 Filed 03/11/21 Page 2 of 2




motions, as appropriate. This Order shall be deemed a final discontinuance of

the action with prejudice in the event that Plaintiffs Hucks and Green have not

requested restoration of the case to the active calendar within such 30-day

period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case as to Plaintiffs Hucks and Green.

      SO ORDERED.

Dated: March 11, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       2
